DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 14-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grassy Golf Ball (NPL-U) in view of the Green Grassy Ball (NPL-V), Dewanjee (2003/0203770), and Hebert (2017/0296881). Claim 1, the grassy golf ball image (NPL-U) discloses a golf ball with a grassy surface but does not disclose the grass covering the entire surface.  The green grassy ball (NPL-V) teaches grass covering the entire ball. One of ordinary skill in the art would extend the grass to the entire surface for symmetry and aesthetics. The dimensions of the individual grass blades are equivalent to applicant’s as shown in the figure.  However, varying the dimensions of the grass blades is within the capabilities of one skilled in the art. The dimensions of the grass blades are also not shown as critical to the invention, In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The interior of the golf ball is not disclosed.  Dewanjee teaches a golf ball comprising a spherical center and cover (applicant’s outer layer). Dewanjee teaches the cover completely encases and is adhered to the core.  One of In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).  Claims 5-7, Dewanjee teaches a solid rubber or hollow core [0031].  Claims 8-10, the grass inherently includes an attachment means to the surface of the ball.  Claim 11, the grass is green on the surface of the grassy golf ball image. Claims 14-15, Dewanjee teaches a thread wound layer surrounding the core layer. Claims 16-17, Dewanjee teaches a cover layer covering the golf ball. A single cover layer made from one piece or two pieces is equivalent, Make integral ~ In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), Make separable ~ In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).  Claims 18 and 23, the grassy golf ball image (NPL-U) discloses a golf ball with a grassy surface but does not disclose the grass covering the entire surface.  The green grassy ball (NPL-V) teaches grass covering the entire ball. One of ordinary skill in the art would extend the grass to the entire surface for a symmetry and aesthetics. The dimensions of the individual grass blades are equivalent to applicant’s as shown in the figure.  However, varying the dimensions of the grass blades is within the capabilities of one skilled in the art. The dimensions of the grass blades are also not shown as critical to the invention, In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The interior of the golf ball is not disclosed.  Dewanjee teaches a golf ball comprising a spherical center and cover (means for encasing the center) covering the entire core.  The grass inherently includes an attachment means to the surface of the ball.  Dewanjee teaches a thread wound layer surrounding the core layer.  One of ordinary skill in the art would modify the means for encasing the center) covering the entire core [0037].  A single cover layer made from one piece or two pieces is equivalent, Make integral ~ In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), Make separable ~ In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).  The dimensions of the individual grass blades are equivalent to applicant’s as shown in the figure.  However, varying the dimensions of the grass blades is within the capabilities of one skilled in the art. The dimensions of the grass blades are also not shown as critical to the invention, In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The surface of the golf ball comprises grass. Varying the type of texture (Bermuda or zoysia) is an obvious design choice based on aesthetics, In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).  The grass inherently includes an attachment means to the surface of the ball. The USGA specifications require a maximum weight of 1.62 ounces and a minimum diameter of at least 1.68 inches, see Hebert [0055].  Claim 20, Dewanjee teaches a thread wound layer surrounding the core layer. Claims 21 and 22, Dewanjee teaches the core has a diameter up to 1.5 inches or 38.1 mm [0037].  One of ordinary skill in the art would modify the number of layers of the grassy golf ball with .

Response to Arguments
Applicant's arguments and affidavit filed 1/3/2022 have been fully considered but they are not persuasive. The USGA golf ball specifications require a total diameter of at least 1.68 inches and a weight of no more than 1.62 ounces.  One of ordinary skill in the art would not find it surprising or inventive to use the USGA golf ball dimensions and achieve optimum results. Applicant argues the dimensions are critical and were tested to find the critical range. However, the specification makes no mention of criticality of the diameter. The specification discloses a diameter from 36 to 50 mm without any critical value, such as the newly claimed 42.67 mm. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAEANN GORDEN whose telephone number is (571)272-4409.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        
January 25, 2022